

Exhibit 10.2


LIMITED LIABILITY COMPANY AGREEMENT
of
QN DIAGNOSTICS, LLC
A Delaware Limited Liability Company


THE INTERESTS CREATED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR WITH THE SECURITIES AUTHORITIES OF ANY STATE UNDER ANY STATE SECURITIES LAWS,
AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED UNLESS REGISTERED UNDER SUCH LAWS
OR UNLESS AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS IS
AVAILABLE.  THE SALE OR TRANSFER OF SUCH INTERESTS IS SUBJECT TO CERTAIN
ADDITIONAL RESTRICTIONS DESCRIBED IN THIS AGREEMENT.

 
 

--------------------------------------------------------------------------------

 

LIMITED LIABILITY COMPANY AGREEMENT
of
QN DIAGNOSTICS, LLC
 
This Limited Liability Company Agreement (this “Operating Agreement”) is made
and entered into as of the Effective Date by and between NuRx Pharmaceuticals,
Inc., a Nevada corporation (“NuRx”), and QuantRx Biomedical Corporation, a
Nevada corporation (“QuantRx,” and collectively with NuRx, the “Members”), for
the purpose of forming a Delaware limited liability company.
 
RECITALS


WHEREAS, the Members desire to enter into this Operating Agreement in its
entirety for the purpose of entering into a joint venture with respect to the
research, development, manufacture, commercialization and sale of Lateral Flow
Products and to set forth the rights and liabilities of the Members with respect
and the business and affairs of the Company from and after the date of this
Operating Agreement; and
 
WHEREAS, the Members are contributing cash and/or assets to the Company in the
amounts set forth herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:


ARTICLE I

 
DEFINITIONS
 
The following terms, as used herein, shall have the following respective
meanings:
 
1.1           Act - The Delaware Limited Liability Company Act, 6 Del.C.
§18-101, et seq., as amended from time to time.
 
1.2           Additional Member - A member other than an Initial Member who has
acquired a Membership Interest from the Company.
 
1.3           Affiliate - Any corporation, organization or other entity
controlled by a Member or controlling such Member or under common
control.  Control means the ownership of securities of the corporation,
organization or other entity (other than by way of security only), to which are
attached more than fifty (50%) percent of the votes that may be cast to elect
directors and such votes are sufficient, if exercised, to elect a majority of
the directors of the corporation, organization or other entity.
 
1.4           A-Reader – A Lateral Flow Strip reader that does not use NanoFL
Technology.

 
 

--------------------------------------------------------------------------------

 

1.5           Assets - Any assets real or personal, tangible or intangible,
including money and any legal or equitable interest in such assets, but
excluding services and promises to perform services in the future.
 
1.6           Assignee - A transferee of a Membership Interest who has not been
admitted as a Member.
 
1.7           Assignor - A transferor of a Membership Interest.
 
1.8           Budget - An annual budget and financial plan of the Company
setting forth the Company's capital requirements on a monthly basis, as
unanimously approved and revised monthly by the JV Board.
 
1.9           Business Day - Any day other than Saturday, Sunday or any legal
holiday observed in the State of Delaware, California or Pennsylvania.
 
1.10         Capital Account - The account maintained for a Member or Assignee
determined in accordance with ARTICLE V.
 
1.11         Capital Contribution - Any contribution actually made to the
capital of the Company pursuant to ARTICLE V by or on behalf of a Member or
Assignee.
 
1.12         Certificate - The Certificate of Formation of the Company.
 
1.13         Company - The company named in Section 2.3 of this Operating
Agreement, and any successor thereof.
 
1.14         Company Assets - Any Assets owned by the Company.
 
1.15         Company Expiration Notice - As specified in Section 12.3.2.3.
 
1.16         Company Minimum Gain - The extent to which a nonrecourse liability
exceeds the adjusted tax basis of the Company Assets it encumbers.  The amount
of Company Minimum Gain shall be determined in accordance with Regulations
Section 1.704-2(d) of the IRC by substituting the terms “Company” and “Holder”
for the terms “partnership” and “partner,” respectively, in each  place they
appear therein.
 
1.17         Company Refusal Period - As specified in Section 12.3.2.2.
 
1.18         Completion Date - As specified in Section 11.2.
 
1.19         Completion List - As specified in Section 11.1
 
1.20         Contributing Member - As specified in Section 5.4.
 
1.21         Contribution - A contribution as defined by the Act.
 
1.22         Contribution Agreement - The Contribution Agreement, dated as of
the date hereof, by and among QuantRx, NuRx and the Company.

 
2

--------------------------------------------------------------------------------

 

1.23         Co-Selling Member - As specified in Section 12.5.1.
 
1.24         Cure Period - As specified in Section 5.4.1.
 
1.25         Damages - As specified in Section 4.6.1.
 
1.26         Development and Services Agreement.  The Development and Services
Agreement, dated as of the date hereof, by and among QuantRx, NuRx and the
Company.
 
1.27         Dissociated Member - Any person who ceases to be a Member.
 
1.28         Dissolution Event - An event, the occurrence of which will result
in the dissolution of the Company under ARTICLE X, unless the Members agree to
the contrary.
 
1.29         Distribution - A distribution of Money or Assets made pursuant to
this Operating Agreement.
 
1.30         Economic Interest - A Person’s right to share in the income, gains,
losses, deductions, credits or similar items of, and to receive Distributions
from, the Company, exclusive of any other rights of a Member including, without
limitation, the right to vote or to participate in management, or any right to
information concerning the business and affairs of the Company.
 
1.31         Effective Date - The date the Certificate is filed with the
Delaware Secretary of State.
 
1.32         Escrow Amount - As specified in Section 5.2.
 
1.33         Field - The scope of the business of the Company as set forth in
Section 2.1.
 
1.34         First Milestone - the development of the Q-Reader working prototype
by November 25, 2009 and successful demonstration at the Medica Device
Conference in Germany.
 
1.35         First Milestone Distribution – As specified in Section 7.5.1.
 
1.36         Holder - A Person holding an Economic Interest, whether as a Member
or as an Assignee.
 
1.37         Income and Losses - With respect to a taxable year of the Company
(or other period for which Income or Losses must be computed), the Company’s
taxable income or loss for federal income tax purposes, as determined by the tax
advisors employed by the Company for this purpose, except that: (1) any
tax-exempt income of the Company as described in IRC Section 705(a)(1)(B) shall
be treated as gross income of the Company, (2) any nondeductible noncapital
expenditures as described in IRC Section 705(a)(2)(B) shall be treated as a
deduction of the Company, and (3) if any Company Assets is reflected on the
books of the Company at a value (“Book Value”) different from the adjusted tax
basis of such Assets, any item of Income or Loss with respect to such Assets
shall be computed by reference to such Book Value.

 
3

--------------------------------------------------------------------------------

 

1.38         Indemnified Parties - As specified in Section 4.6.1.
 
1.39         Initial Members - Those persons identified on Exhibit A attached
hereto and made a part hereof by this reference who have executed the Operating
Agreement.
 
1.40         Intellectual Property Assets - As specified in Section 1.1(a) of
the Contribution Agreement.
 
1.41         IRC - The Internal Revenue Code of 1986, as amended.
 
1.42         JV Board - The board formed pursuant to Section 4.2 which controls
and delegates the operation of the Company.
 
1.43         JV Board Member - Each member of the board formed pursuant to
Section 4.2 which controls and delegates the operation of the Company.
 
1.44         JV Markets - The markets for sales to all existing and potential
customers for Lateral Flow Products, which includes all markets on a worldwide
basis, whether now existing or subsequently developed.
 
1.45         Lateral Flow Strip - A positive-read test strip used in lateral
flow chromatography, in which a test sample fluid, suspected of containing an
analyte, flows (for example by capillary action) through or on the strip.  The
test fluid and any suspended analyte can flow to a detection zone where the
presence or absence of the analyte is signaled.
 
1.46         Lateral Flow Intellectual Property - Any intellectual property
rights which QuanRx owns, licenses or otherwise possesses or acquires any rights
to use, relating to the Lateral Flow Strip, the A-Reader and the Q-Reader,
including any data, inventions, information, processes, know-how, patents,
patent applications, trademarks, trademark applications, trade secrets, systems
designs, copyrights, mask works, compositions of matter, tangible material
organisms, products thereof, apparatus, methods, processes, and similar
intellectual property rights and physical manifestations or embodiments thereof,
including, without limitation, documents, records, schematics, product samples,
toolings and specifications, including all contracts of QuantRx relating
thereto; provided, however, that Lateral Flow Intellectual Property shall not
include any intellectual property, intellectual property rights or other rights
under the Technology License Agreement, dated July 2008, by and between Church &
Dwight Co., Inc. and QuantRx.  For avoidance of doubt, Lateral Flow Intellectual
Property shall include any intellectual property which QuantRx acquired under
the PRIA Agreement.
 
1.47         Lateral Flow Products - Any products that contain Lateral Flow
Intellectual Property.
 
1.48         Majority - The affirmative vote or consent of Members having
Percentage Interests in excess of one-half of the Percentage Interests of all
the Members entitled to vote on a particular matter.
 
1.49         Manager - The Manager designated by the JV Board to manage the
affairs of the Company as provided under ARTICLE IV hereof.

 
4

--------------------------------------------------------------------------------

 

1.50         Member - A member as defined by the Act, including all Initial
Members and Additional Members (but not including any Assignee or any
Dissociated Member).
 
1.51         Member Expiration Notice - As specified in Section 12.3.3.2.
 
1.52         Member Refusal Period - As specified in Section 12.3.3.2.
 
1.53         Member’s Share - means as to the Right of Co-Sale, an amount
determined (i) by multiplying the Remaining Offered Interest by (ii) the
Percentage Interest of such Member.
 
1.54         Membership Interest - A membership interest as defined by the Act.
 
1.55         Milestones - Each of the First Milestone, the Second Milestone and
the Third Milestone.
 
1.56         Milestone Cure Period - The sixty day period following QuantRx’s
failure to reach any of the Milestones.
 
1.57         Money - Cash or other legal tender of the United States, or any
obligation that is immediately reducible to legal tender without delay or
discount.  Money shall be considered to have a fair market value equal to its
face amount.
 
1.58         NanoFL Core Technology means multilens optical assembly and
microfluidics.
 
1.59         NanoFL Technology means NanoFL Core Technology with fluorescent
tagging.
 
1.60         Net Sales - The amount billed, after deducting trade, dealer,
and/or quantity discounts actually allowed for commercial worldwide sales of
products sold by a Member or its affiliate or sublicensees under Section 8.3 to
independent unrelated parties in bona fide arm’s-length transactions, less the
following deductions:
 
 (i)          sales and other excise taxes and duties absorbed or allowed;
 
 (ii)         amounts billed to cover transportation costs; and
 
 (iii)        amounts repaid or credited by reason of rejections, defects, or
returns.
 
1.61         Non-Contributing Member - As specified in Section 5.4.
 
1.62         Notice - Except as otherwise expressly provided herein, all Notices
shall be in writing.  Notice to the Company shall be considered given when
mailed by first class mail postage prepaid addressed to the Manager in care of
the Company at the address of the principal place of business of the
Company.  Notice to a Member shall be considered given when mailed by first
class mail postage prepaid addressed to the Member at the address reflected in
the books and records of the Company unless the Member has given the Company a
Notice of a different address.
 
1.63         NuRx Change of Control - Any of the following events:

 
5

--------------------------------------------------------------------------------

 

(i)           the acquisition by any person or group (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) of
beneficial ownership of any capital stock of NuRx, if after such acquisition,
such person or group would be the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of
securities of NuRx representing more than fifty percent (50%) of the combined
voting power of the NuRx’s then outstanding securities entitled to vote
generally in the election of directors;
 
(ii)          the approval by the NuRx’s stockholders of a merger or
consolidation of NuRx, with any other person, other than a merger or
consolidation which would result in the NuRx’s voting securities outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of NuRx’s
voting securities or such surviving entity’s voting securities outstanding
immediately after such merger or consolidation;
 
(iii)          the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by NuRx
or any of its subsidiaries of all or substantially all the assets of NuRx and
its subsidiaries taken as a whole  or the sale or disposition (whether by merger
or otherwise) of one or more subsidiaries of NuRx if substantially all of the
assets of NuRx and its subsidiaries taken as a whole are held by such subsidiary
or subsidiaries, except where such sale, lease, transfer, exclusive license or
other disposition is to a wholly owned subsidiary of NuRx; or
 
(iv)         the current members of the board of directors of NuRx ceasing to
constitute at least a majority of NuRx’s directors.
 
1.64         NuRx Cure Period - As specified in Section 5.4.3.
 
1.65         NuRx Distribution - As specified in Section 7.5.2.
 
1.66         NuRx Initial Contribution - As specified in Section 5.2.
 
1.67         NuRx Repayment Period - As specified in Section 7.5.3.
 
1.68         NuRx Required Contribution - As specified in Section 5.4.3.
 
1.69         Offered Interest - As specified in Section 12.1.
 
1.70         Offered Price - As specified in Section 12.1.
 
1.71         Operating Agreement - This Limited Liability Company Agreement and
all amendments thereto adopted in accordance with this Limited Liability Company
Agreement and the Act.
 
1.72         Operating Distribution - As specified in Section 7.1.
 
1.73         Organization - A Person other than a natural person.  Organization
includes, without limitation, corporations (both non-profit and other
corporations), partnerships (both limited and general), trusts, joint ventures,
limited liability companies, and unincorporated associations, but the term does
not include joint tenancies and tenancies by the entirety.

 
6

--------------------------------------------------------------------------------

 

1.74         Percentage Interest - With respect to a Member, the percentage set
forth opposite such Member’s name on Exhibit A hereto, as such Exhibit is
amended from time to time in accordance with Section 3.2 hereof, and with
respect to a Holder not a Member, the Percentage Interest or part thereof
corresponding to the portion of a Member’s Economic Interest such Holder has
acquired.
 
1.75         Person - A person as defined by the Act.
 
1.76         PRIA Agreement – The Asset Purchase Agreement, by and between PRIA
Diagnostics, LLC and QuantRx, dated as of the date hereof.
 
1.77         Proceeding - Any judicial or administrative trial, hearing or other
activity, civil, criminal or investigative, the result of which may be that a
court, arbitrator, or governmental agency may enter a judgment, order, decree,
or other determination which, if not appealed and reversed, would be binding
upon the Company, a Member or other person subject to the jurisdiction of such
court, arbitrator, or governmental agency.
 
1.78         Q-Reader - A Lateral Flow Strip reader using NanoFL Technology.
 
1.79         QuantRx Required Contribution - As specified in Section 5.4.2.
 
1.80         Regulations - Except where the context indicates otherwise, the
permanent, temporary or proposed regulations of the Department of the Treasury
promulgated under the IRC as such regulations may be amended from time to time.
 
1.81         Remaining Offered Interest - The portion of the Offered Interest
which the Company and the Members have elected not to purchase pursuant to their
Right of First Refusal in Section 12.3 of this Operating Agreement.
 
1.82         Related Agreements - As specified in Section 5.5.
 
1.83         Remaining Offered Interest - As specified in Section 12.4.
 
1.84         Right of Co-Sale - The right of co-sale provided to the Members
pursuant to this  Agreement.
 
1.85         Right of First Refusal - The right of first refusal provided to the
Company and the Members pursuant to this Operating Agreement.
 
1.86         Sale Transaction - Whether effected in one transaction or a series
of transactions, (a) any merger, consolidation, reorganization or other business
combination pursuant to which the business of the Company is combined with that
of one or more purchasers or one or more persons formed by or affiliated with a
purchaser, including, without limitation, any joint venture (whether or not such
joint venture is affiliated with the Company) in a transaction in which the
Members of the Company immediately prior to the closing of such transaction hold
less than 50% of the outstanding Membership Interests of the surviving company
following such transaction, (b) the acquisition, directly or indirectly, by one
or more purchasers of more than 50% of the Membership Interests of the Company
by way of a tender or exchange offer, negotiated purchase or other means (other
than a financing), or (c) the acquisition, directly or indirectly, by one or
more purchasers, of all or a substantial portion of the Assets of, or of any
right to all or a substantial portion of the revenues or income of, the Company
by way of a negotiated purchase, lease, license, exchange, joint venture or
other means.

 
7

--------------------------------------------------------------------------------

 

1.87         Second Milestone - the submission of an FDA application for 510(k)
clearance for the Q-Reader and a test strip based on the Lateral Flow
Intellectual Property to test for thyroid conditions by March 31, 2010.
 
1.88         Second Milestone Distribution – As specified in Section 7.5.2.
 
1.89         Selling Member - As specified in Section 12.1.
 
1.90         Selling Member’s Notice - As specified in Section 12.1.
 
1.91         Sustaining Contribution Period - As specified in Section 5.4.
 
1.92         Tangible Assets - As specified in Section 1.1(b) of the
Contribution Agreement.
 
1.93         Taxing Jurisdiction - Any state, local, or foreign government that
collects tax, interest or penalties, however designated, on any Member’s share
of the income or gain attributable to the Company.
 
1.94         Term - As specified in Section 2.7.
 
1.95         Third Milestone - a first article or pre-production sample of the
Q-Reader by March 31, 2010.
 
1.96         Transfer - means and includes any sale, assignment, encumbrance,
hypothecation, pledge, conveyance in trust, gift, transfer by bequest, devise or
descent, or other transfer or disposition of any Membership Interest, including
but not limited to transfers to receivers, levying creditors, trustees or
receivers in bankruptcy proceedings or general assignees for the benefit of
creditors, whether voluntary or by operation of law, directly or indirectly,
except:
 
(i)           any transfers of a Membership Interest by a Member to a Member’s
affiliate, spouse, lineal descendant or antecedent, father, mother, brother or
sister of a Member, the adopted child or adopted grandchild of a Member, or the
spouse of any child, adopted child, grandchild or adopted grandchild of a
Member, or to a trust or trusts for the exclusive benefit of a Member or a
Member’s family members, or transfers of a Membership Interest by the Member by
devise or descent, in all cases if the transferee or other recipient executes a
counterpart copy of this Operating Agreement and becomes bound thereby in the
same manner as a Member; and
 
(ii)           any transfer of a Membership Interest by a Member made pursuant
to a Sale Transaction.

 
8

--------------------------------------------------------------------------------

 

ARTICLE II

 
FORMATION
 
2.1           Scope of Business of the Membership.  The scope of the business of
the Company (defined in Section 2.1 for convenience as the “Field”) shall be
research, development, manufacture and commercialization of Lateral Flow
Products for sale into the JV Markets.  The parties agree that since the initial
formation of the Company there never has been, nor will there be during the
continuance of the Company, any right or license granted or construed to be
granted by implication, estoppel or otherwise by one Member or any of its
Affiliates to the other Member or any of its Affiliates by the terms of this
Operating Agreement and the Related Agreements with respect to any activities
that are outside the Field.
 
The Company may, subject to this Operating Agreement and the Related Agreements,
exercise such general powers as may be necessary to pursue its business within
this scope of business including, without limitation, the incurrence of
indebtedness, but only with the consent of the JV Board and/or the Members, as
provided for elsewhere in this Operating Agreement.  The Company shall not
engage in any business other than that described in this Section 2.1 without the
prior written consent of the Members.
 
2.2           Powers.  The Company shall have all powers necessary to accomplish
its purposes without the necessity of their specific enumeration herein
including, without limitation, all powers described in Section 18-106 of the
Act.
 
2.3           Formation and Name.  The Members hereby agree to form a limited
liability company under the name of QN Diagnostics, LLC (the “Company”), by the
filing of the Certificate pursuant to the provisions of Section 18-201 of the
Act.  The Members desire to govern the affairs of the Company by entering into
this Operating Agreement.
 
2.4           Principal Place of Business.  The location of the principal place
of business of the Company shall be as determined by the JV Board from time to
time.
 
2.5           Registered Office and Registered Agent.  The Company’s registered
office shall be located at 1209 Orange Street, Wilmington, Delaware, and the
name of its initial registered agent at such address shall be The Corporation
Trust Company.  The Company may change the registered office and/or the
registered agent at such times and from time to time as the JV Board may deem
advisable.
 
2.6           Records to be Maintained.  The Company shall maintain and make
available such records as may be required by the Act.
 
2.7           Term.  The Term of this Operating Agreement shall commence upon
the date the Certificate is filed and shall continue until terminated pursuant
to the terms of this Operating Agreement or the Act.
 
2.8           Qualification in Other Jurisdictions.  The JV Board or Manager
shall cause the Company to be qualified or registered under applicable laws of
any jurisdiction in which the Company transacts business.

 
9

--------------------------------------------------------------------------------

 

ARTICLE III

 
MEMBERS
 
3.1           Admission of Additional Members.  Additional Members may be
admitted to the Company upon the unanimous consent of the Members, which such
consent may be granted in their sole discretion.  The Capital Contribution of
any Additional Member shall be determined by the Members consenting to the
admission.  Each Additional Member shall execute a counterpart of this Operating
Agreement, agreeing thereby to be bound by all of the terms and provisions
hereof.
 
3.2           Amendment of Member Listing.  Upon admission of an Additional
Member Exhibit A hereto shall be amended accordingly.
 
3.3           Payment of Costs.  All reasonable expenses, including attorneys’
fees, incurred by the Company in connection with the admission of an Additional
Member shall be borne by such Additional Member, unless otherwise agreed by the
Members.
 
3.4           Limited Liability of Members.  Members shall not be personally
liable for the liabilities of the Company.
 
3.5           Voting Rights.  All Members shall be entitled to vote on any
matter which requires the vote of the Members under this Operating
Agreement.  Unless otherwise specified herein, actions to be taken by Members
require the consent of a Majority of the Percentage Interests represented at a
duly held meeting of the Members or, if such action is taken by written consent,
by a Majority of all of the Percentage Interests.  A meeting shall be deemed to
be “duly held” if (a) called by any Member holding in excess of twenty percent
(20%) of the outstanding Percentage Interests and (b) such Member provides
written notice to each other Member at least three (3) Business Days prior to
such meeting.  All Members must be given the opportunity to participate in any
such meeting telephonically.  Members may vote at any meeting by
proxy.  Notwithstanding the foregoing, the following actions require the consent
described below:
 
Action
 
Consent Required
     
Any amendment of the Certificate or this Operating Agreement.
 
Both the Consent of the JV Board and the Consent of Members Holding A Majority
Of Percentage Interests
     
Agreement of merger as defined in Section 17-551 of the Act.
 
Both the Consent of the JV Board and the Consent of Members Holding A Majority
Of Percentage Interests

 
3.6          Right of Inspection; Provision of Records to Members.
 
3.6.1        Right of Inspection.  Each Member and JV Board Member has the
right, upon reasonable request, for purposes reasonably related to the interest
of that Person as a Member or JV Board Member, to each of the following at the
expense of the Company:

 
10

--------------------------------------------------------------------------------

 

3.6.1.1          To inspect and copy during normal business hours any of the
records required to be maintained by Section 2.6 above; and
 
3.6.1.2          To obtain from the JV Board or Manager, promptly after becoming
available, a copy of the Company’s federal, state, and local income tax or
information returns for each year.
 
3.6.2         Copy of Amendment of Certificate and Operating Agreement.  The JV
Board or Manager shall promptly furnish to a Member a copy of any amendment to
the Certificate or this Operating Agreement executed by the JV Board or Manager
pursuant to a power of attorney from the Member.
 
3.6.3         Tax Information.  The Company shall send or cause to be sent to
each Holder within ninety (90) calendar days after the end of each taxable year
such information as is necessary to complete their respective federal and state
income tax or information returns, and, if the Company has thirty-five (35) or
fewer Holders, a copy of the Company’s federal, state, and local income tax or
information returns for the year.
 
3.6.4         Relationship with Act.  Nothing in this Section 3.6 shall be
construed as in any way limiting a Member’s right of inspection as set forth in
Section 18-305 of the Act.
 
3.7           Representations and Warranties.  Each Member hereby represents and
warrants to the Company and each other Member that:
 
3.7.1         If that Member is an Organization, that it is duly organized,
validly existing, and in good standing under the law of its state of
organization and that it has full organizational power to execute and agree to
this Operating Agreement and Related Agreements to perform its obligations
hereunder;
 
3.7.2         This Operating Agreement and the Related Agreements will not
materially breach or cause or create a condition of material breach under any
other agreement to which a Member is a party which affects or would reasonably
be expected to affect its performance of this Operating Agreement or any of the
Related Agreements;
 
3.7.3         This Operating Agreement and each of the Related Agreements have
been duly authorized, executed, and delivered by it and constitute a valid and
binding agreement of such Member enforceable against such Member in accordance
with its terms, subject only to the usual legal qualifications respecting
insolvency and discretionary remedies;
 
3.7.4         As of the date on which it signed this Operating Agreement, each
Member is not aware of any law, regulation, or government policy which would
effectively prohibit or substantially restrict or interfere with the carrying
out of its obligations under this Operating Agreement or the Related Agreements;
 
3.7.5         Each Member has full power and authority to transfer and assign to
the Company the Intellectual Property Assets and the Tangible Assets such that
all of the provisions of this Operating Agreement and each Related Agreement may
be performed; and

 
11

--------------------------------------------------------------------------------

 

3.7.6         Each Member is acquiring its interest in the Company for its own
account for investment purposes only and not with a view to the resale or
distribution of all or any part of such interest and such Member has no present
intention, agreement or arrangement to divide its participation with others or
to sell, assign, transfer or otherwise dispose of all or any part of such
interest.  Each Member hereby authorizes the JV Board, the Manager and the
Company to disclose such information as may be required under any state or
federal securities laws.  Each Member is aware that the interests have not been
registered under the Securities Act of 1933, or any state securities laws, and
that such interests may not be resold or otherwise disposed of unless they are
registered thereunder or an exemption from registration is
available.  Accordingly, each Member is aware that it must bear the economic
risk of investment in the Company for an indefinite period of time.  Each Member
is capable of bearing that risk.
 
ARTICLE IV

 
MANAGEMENT
 
4.1          Action Only with Written Approval of Members.  The Company shall
not, except with the express written approval of all Members:
 
4.1.1         Admit any Additional Member into the Company, or otherwise issue
any additional equity or other interests in the Company or any instruments or
rights, contingent or otherwise, to acquire such interest;
 
4.1.2         Adopt or amend any by-law, resolution or rule governing the
management of the Company, and in no event shall any such by-law, resolution or
rule be inconsistent with the terms and conditions of this Operating Agreement;
 
4.1.3         Incur indebtedness or use any Assets or the Company as security
for any indebtedness of the Company or obligate the Company as a surety,
guarantor or accommodation party to any obligation of any other Person, other
than in the ordinary course of the business of the Company;
 
4.1.4         Enter into a Sale Transaction;
 
4.1.5         Dissolve the Company; provided that in no event shall the Company
be dissolved except as permitted under the terms and conditions of this
Operating Agreement;
 
4.1.6         Sell, assign, lease or otherwise dispose of any material Assets of
the Company, other than in the ordinary course of the business of the Company;
or
 
4.1.7         Authorize any agreement or transaction with any Member or any of
its Affiliates, or any JV Board Member, other than the Related Agreements, or
authorize any renewal, extension, or amendment of, or any waiver or consent
under, any of the Related Agreements.

 
12

--------------------------------------------------------------------------------

 

4.2           JV Board and Management Authority.  Except as delegated to the
Manager of the Company by by-law or resolution of the JV Board, any and all
actions by or on behalf of the Company out of the ordinary course of business of
the Company shall require the approval of the JV Board.  The JV Board shall be
responsible for the management of the business and affairs of the Company and
shall consist of five members, two of whom shall be appointed by NuRx, two of
whom shall be appointed by QuantRx and one of whom shall be mutually selected by
NuRx and QuantRx.  At any time and from time to time, either Member may remove
and appoint a replacement for any JV Board Member appointed by it.  In the case
of a JV Board Member mutually selected by NuRx and QuantRx, both Members must
consent to the removal and appoint a replacement.  In the event of the death,
mental incompetency, or resignation of a member of the JV Board, the Member who
appointed such JV Board Member may similarly appoint a replacement, and in the
case of a JV Board Member mutually selected by NuRx and QuantRx, both Members
may similarly appoint the replacement.  The Company shall not be obliged to pay
any salary, fees, or other expenses to the JV Board Members or their employers
for acting as members.
 
Notwithstanding the foregoing, in the event either Member (i) fails to make a
sustaining Capital Contribution in accordance with Section 5.4, (ii) materially
breaches its obligations under the Development and Services Agreement and fails
to cure such breach within 60 days after receipt of notice of such breach, or
(iii) files for bankruptcy or other similar reorganization, one JV Board Member
appointed by such Member shall be removed by such Member automatically and
without any action of the Member and replaced with one JV Board Member appointed
by the other Member.  In addition, (i) if QuantRx fails to reach any of the
Milestones by the expiration of the applicable Milestone Cure Period, one JV
Board Member appointed by QuantrRx shall be removed by QuantRx automatically and
without any action of QuantRx and replaced with one JV Board Member appointed
NuRx, and (ii) if NuRx fails to repay a NuRx Distribution (as defined in Section
7.5.2) prior to the expiration of the NuRx Repayment Period (as defined in
Section 7.5.3), then one JV Board Member appointed by NuRx shall be removed by
NuRx automatically and without any action of NuRx and replaced with one JV Board
Member appointed QuantRx.
 
The Company shall not, without the approval of the JV Board, including at least
one JV Board Member appointed by each of NuRx and QuantRx, do or cause to be
done any of the following:
 
4.2.1         Make capital expenditures in excess of $100,000 per transaction
except as otherwise set forth in the Budget;
 
4.2.2         Make research and development expenditures exceeding an aggregate
of $100,000 per fiscal year except as otherwise set forth in the Budget;
 
4.2.3         Approve the Budget and/or increase the Budget by more than ten
percent (10%); provided however, that in the event the JV Board cannot agree on
an amended Budget, the current Budget shall remain in place without any action
of the JV Board;
 
4.2.4         Select Lateral Flow Products for development by the Company or
authorize research and development expenses for each of the Lateral Flow
Products except as otherwise set forth in the Budget;

 
13

--------------------------------------------------------------------------------

 

4.2.5         Acquire any stock or other ownership interest in any other entity,
or acquire substantially all the assets of any other entity for a price of
$100,000 or more for any one acquisition or $250,000 or more in the aggregate
during any one fiscal year;
 
4.2.6         Acquire any technology of third parties, or sell, license,
sublicense, or otherwise transfer any technology owned, licensed to, or used by
the Company, except (i) with respect to a Sale Transaction or (ii) in the
ordinary course of business;
 
4.2.7         Authorize any agreement for research and/or development for the
Company by a third party for a cost of $100,000 or more for any one project, or
$250,000 or more in the aggregate during any one fiscal year or appoint any
third party to fulfill any Company operation or function under this Operating
Agreement or any of the Related Agreements;
 
4.2.8         Authorize Distributions to the Members;
 
4.2.9         Select lawyers or auditors to represent the Company;
 
4.2.10       Commence any legal proceeding against any third party or
compromise, waive, arbitrate or otherwise settle any claim or demand of or
against the Company in excess of $100,000, except with respect to any legal
proceeding between the parties to this Operating Agreement;
 
4.2.11       Adopt the business plan of the Company based upon the projections
and forecasts set forth in the Preliminary Project Plan and Budget of the
Company, dated July 27, 2009, and/or amend the business plan; or
 
4.2.12       Adopt, establish or otherwise enter into any new employee benefit
plan, agreement, program, policy or other arrangement, including any employment
agreements, or materially amend any of the foregoing.
 
Notwithstanding the foregoing, in the event a Member has less than two JV Board
Members appointed to the JV Board, the approval of the remaining JV Board Member
appointed by such Member shall not be required to take any of the foregoing
actions.
 
Unless otherwise specified herein, actions to be taken by the JV Board require
the consent of a majority of the total JV Board Members at a duly held meeting
of the Members, regardless of the number of JV Board Members actually present
and voting at any meeting.  A meeting shall be deemed to be “duly held” if (a)
called by any JV Board Member appointed by NuRx or QuantRx and (b) such JV Board
Member provides written notice to each other JV Board Member at least three (3)
Business Days prior to such meeting.  All JV Board Members must be given the
opportunity to participate in any such meeting telephonically.  Members of the
JV Board may vote at any meeting by proxy.  Nothing herein is intended to limit
or restrict the fiduciary duty a Member may have to the Company or the other
Member under applicable law including, without limitation, in the event such
Member shall have the voting power to cause the Company to take an action
without the consent other Member’s representatives on the JV Board.

 
14

--------------------------------------------------------------------------------

 

4.3           Action by Written Consent.  Approval of the JV Board required
prior to any action to be taken by or on behalf of the Company may be given
without the necessity for a meeting of the JV Board by written instrument
executed by the required number of JV Board Members.
 
4.4           Action Against Member.  Any notice, demand, claim, or proceeding
given, made, instituted, or prosecuted on behalf of the Company to or against
any Member, shall be deemed to have been duly given, made, instituted, or
prosecuted by the Company if given, made, instituted, or prosecuted by the other
Member, acting in its own name or in the name of the Company.  Nothing in this
Operating Agreement shall be construed to require approval of the JV Board for
enforcement by the Company of any specific right of the Company against a Member
under circumstances where such Member would have voting power to block such
approval.
 
4.5           Operational Management.  It is the intention of the Members that
the Company should, to the maximum extent consistent with reasonable convenience
and cost effectiveness, delegate to and/or contract with the Members for all
functions of the Company and that the Company should operate with minimal
employees, facilities and costs.  Subject to the foregoing, the following shall
apply to the operations of the Company.
 
The JV Board shall designate a manager (the “Manager”) of the Company.  The
Manager shall, subject to the express provisions set forth in this Operating
Agreement, be responsible for any day-to-day operations of the Company delegated
by the JV Board.  The JV Board may change the Manager at any time.  Prior to
each fiscal year, the JV Board shall prepare and submit to the Members a
projected Budget for the Company.  The JV Board shall review the Budget on a
monthly basis and revise the Budget as necessary.  The Company shall reimburse
the Members for properly approved services provided to the Company by its
employees, and shall reimburse the Members as applicable, for services provided
to the Company pursuant to the terms and conditions of the Development and
Services Agreement.
 
4.6           Indemnification and Liability Insurance.
 
 4.6.1        Except as limited by law, the Company shall indemnify the Manager,
each JV Board Member, the Members, any Affiliate of the JV Board Members, the
Members and the Manager, and their respective successors and assigns
(“Indemnified Parties”) from and against any and all liabilities, judgments,
obligations, losses, damages, taxes and interest and penalties thereon, claims,
actions, suits or other costs, expenses and disbursements of any kind and nature
whatsoever (“Damages”) in any way related to or arising out of this Operating
Agreement, the business of the Company or the action or inaction of such Person
hereunder, which may be imposed on, incurred by or asserted at any time against
any such Indemnified Party, except that no indemnification shall be provided for
any Indemnified Party regarding any matter as to which it shall be finally
determined that such Indemnified Party did not act in good faith and in the
reasonable belief that its action was in the best interests of the Company, or
with respect to a criminal matter, that it had reasonable cause to believe that
its conduct was unlawful.  The indemnification contained in this Section 4.6.1
shall survive termination of this Operating Agreement and shall inure to the
benefit of the heirs and personal representatives of the Indemnified
Parties.  The provisions of this Section 4.6.1 shall not be construed to limit
the power of the Company to indemnify the Indemnified Parties to the fullest
extent permitted by law or to enter into specific agreements, commitments or
arrangements for indemnification permitted by law.  The absence of any express
provision for indemnification herein shall not limit any right of
indemnification existing independently of this Section 4.6.1.

 
15

--------------------------------------------------------------------------------

 

   4.6.2        Except with respect to claims by a Member against the Company,
and except as limited by law, Damages incurred by an Indemnified Party in
defending any action, suit or proceeding, including a proceeding by or in the
right of the Company, shall be paid by the Company to such Indemnified Party in
advance of final disposition of the proceeding upon receipt of its written
undertaking to repay such amount if such Indemnified Party is determined
pursuant to Section 4.6.1 or adjudicated to be ineligible for indemnification,
which undertaking shall be an unlimited general obligation but need not be
secured and may be accepted without regard to the financial ability of such
Indemnified Party to make repayment.
 
   4.6.3        The Company shall have the power to purchase and maintain
insurance on behalf of the JV Board Members and Manager against any liability
asserted against or incurred by the JV Board Members and Manager in their
respective capacities with the Company.
 
4.7           Actions of the JV Board.  The JV Board, and as applicable, the
Manager, have the power to bind the Company as provided in this ARTICLE IV.  No
act of a Member in contravention of such a determination shall bind the Company
to Persons having knowledge of such determination.
 
4.8           Authority of Members to Bind the Company.  The Members hereby
agree that only the JV Board, and as applicable, the Manager, shall have the
authority to bind the Company.  No Member other than the JV Board and the
Manager shall take any action as a Member to bind the Company, and each Member
shall indemnify the Company for any costs or damages incurred by the Company as
a result of the unauthorized action of such Member.
 
ARTICLE V

 
CAPITAL
 
5.1           QuantRx Initial Contributions.  On the Effective Date, QuantRx
shall contribute the Intellectual Property Assets pursuant to the terms of the
Contribution Agreement.  Upon the request of the JV Board, QuantRx shall
contribute all of the Tangible Assets pursuant to the terms of the Contribution
Agreement.  Such initial contributions are referred to herein collectively as
the “QuantRx Initial Contribution”).  The Members acknowledge and agree that the
fair market value of the Intellectual Property Assets as of the Effective Date
is $5,450,000, the fair market value of the Tangible Assets is $100,000.  The
Capital Account of QuantRx shall be increased to reflect such contributions on
the date of each such contribution.
 
5.2           NuRx Initial Contributions.  On the Effective Date, NuRx shall
contribute to the Company an amount in cash equal to $5,000,000 (the “NuRx
Initial Contribution”).  The Capital Account of NuRx shall be increased as to
reflect such contribution on the date of such contribution.  Notwithstanding the
foregoing, the Company shall hold $1,500,000 of the NuRx Initial Contribution in
escrow (the “Escrow Amount”) in a segregated bank account of the
Company.  Subject to Section 7.5, upon the Company’s achievement of the First
Milestone, $1,000,000 of the Escrow Amount shall be released to the Company from
escrow, and upon the Company’s achievement of the Second Milestone, $500,000 of
the Escrow Amount shall be released to the Company from escrow.

 
16

--------------------------------------------------------------------------------

 

5.3           Membership Interests.  Each of the Members shall receive a 50%
Membership Interest in the Company in consideration of its initial Capital
Contributions.
 
5.4           Sustaining Contributions.
 
 5.4.1        Each Member shall make additional sustaining Capital Contributions
from time to time as the JV Board may deem necessary pursuant to Section 4.2,
provided that each sustaining Capital Contribution shall be made by the Members
on a basis equal to their respective Percentage Interests, except as otherwise
set forth in this Operating Agreement.  Subject to Section 5.4.2 and Section
5.4.3, if the JV Board determines that a sustaining Capital Contribution is
necessary, within sixty (60) days of the JV Board’s determination (the
“Sustaining Contribution Period”), each Member shall make the sustaining Capital
Contribution required by the JV Board on a pro rata basis in accordance with
their respective Percentage Interests (each such Member who makes a sustaining
Capital Contribution, a “Contributing Member”) and the Capital Account of each
of the Contributing Members shall be amended accordingly.  Notwithstanding the
foregoing, a Member who fails to make the sustaining Capital Contribution prior
to the expiration of the Sustaining Contribution Period (a “Non-Contributing
Member”) shall have its Percentage Interest decreased, and the Contributing
Member shall have its Percentage Interest correspondingly increased, by a
percentage equal to the following:
 
The product of (i) the quotient of (w) the aggregate Capital Contributions of
the Contributing Member, divided by (x) the aggregate Capital Contributions of
all Members, minus (ii) the quotient of (y) the initial Capital Contribution of
the Contributing Member, divided by (z) the initial Capital Contributions of all
Members.
 
Notwithstanding anything to the contrary set forth herein, a Non-Contributing
Member may cure any failure by it to make a sustaining Capital Contribution for
a period of four (4) months following the Sustaining Contribution Period (the
“Cure Period”).  In the event a Non-Contributing Member makes such a cure
payment, the Members shall have their respective Percentage Interests restored
as if the Non-Contributing Member had made the sustaining Capital Contribution
prior to the expiration of the Sustaining Contribution Period.  In no event
shall a Non-Contributing Member have its Percentage Interest restored for
failing to make a sustaining Capital Contributions received following the Cure
Period.
 
 5.4.2        Notwithstanding Section 5.4.1, if at any time the JV Board
determines that a sustaining Capital Contribution is necessary pursuant to
Section 4.2, then prior to the expiration of the Sustaining Contribution Period,
QuantRx solely shall be responsible for making the sustaining Capital
Contribution with respect to the first $700,000 in the aggregate of any
sustaining Capital Contribution required by the JV Board (the “QuantRx Required
Contribution”), and in the event that QuantRx fails to make the QuantRx Required
Contribution within the Sustaining Contribution Period, QuantRx shall have its
Percentage Interest decreased, and NuRx shall have its Percentage Interest
correspondingly increased, by a percentage equal to:

 
17

--------------------------------------------------------------------------------

 

The product of (i) the quotient of (a) the unpaid amount of the QuantRx Required
Contribution, divided by (b) the initial Capital Contributions of all Members,
multiplied by (ii) two (2).
 
   5.4.3        Notwithstanding Section 5.4.1, if at any time the JV Board
determines that a sustaining Capital Contribution is necessary pursuant to
Section 4.2 in such amount as exceeds the QuantRx Required Contribution and NuRx
has failed to repay a NuRx Distribution (as defined in Section 7.5.2), then
prior to the expiration of the Sustaining Contribution Period, NuRx solely shall
be responsible for that amount of the sustaining Capital Contribution required
by the JV Board in excess of the QuantRx Required Contribution to the extent of
the amount of the unpaid amount of the NuRx Distribution (such amount, the “NuRx
Required Contribution”),  In the event that NuRx fails to make the NuRx Required
Contribution within the Sustaining Contribution Period, NuRx shall have its
Percentage Interest decreased, and QuantRx shall have its Percentage Interest
correspondingly increased, by a percentage equal to:
 
The product of (i) the quotient of (a) the unpaid amount of the NuRx Required
Contribution, divided by (b) the initial Capital Contributions of all Members,
multiplied by (ii) two (2).
 
Notwithstanding anything to the contrary set forth herein, NuRx may cure its
failure to repay the NuRx Distribution for a period of four (4) months following
the NuRx Repayment Period (as defined in Section 7.5.3) (the “NuRx Cure
Period”).  In the event such repayment is made, NuRx shall have its Percentage
Interest restored as if NuRx had repaid the NuRx Distribution prior to the
expiration of the NuRx Repayment Period.  In no event shall NuRx have its
Percentage Interest restored following the NuRx Cure Period.
 
   5.4.4        The Capital Accounts of the Members shall be adjusted to reflect
the sustaining Capital Contributions under this Section 5.4 to reflect the
relative Percentage Interests of the Members after such contribution.
 
5.5           Related Agreements.  As of the date of this Operating Agreement,
the Company executed, and the JV Board has approved unanimously the Company’s
execution of the Contribution Agreement and the Development and Services
Agreement (collectively, the  “Related Agreements”).
 
5.6           Additional Members.  Additional Members shall make Capital
Contributions in the amount, at the time and on the terms determined by the
Members consenting to the admission pursuant to Section 3.1 hereof.

 
18

--------------------------------------------------------------------------------

 

5.7           Capital Accounts.  The Company shall establish and maintain a
Capital Account for each Holder in accordance with Regulations Section
1.704-1(b)(2)(iv).  Accordingly, a Holder’s Capital Account shall be increased
by (1) the amount of money the Holder contributes to the Company, (2) the fair
market value of Assets the Holder contributes to the Company (net of liabilities
secured by such contributed Assets that the Company is considered to assume or
take subject to under IRC Section 752, and (3) allocations to the Holder of
Income (or items thereof), including income and gain exempt from tax and gain as
computed for book purposes in accordance with Regulations Section
1.704-1(b)(2)(iv)(g) but excluding any gain separately computed for tax purposes
as described in Regulations Section 1.704-1(b)(4)(i).  A Holder’s Capital
Account shall be decreased by (1) the amount of money the Company distributes to
the Holder, (2) the fair market value of Assets the Company distributes to the
Holder (net of any liabilities secured by such distributed Assets that the
Holder is considered to assume or take subject to under IRC Section 752), (3)
allocations to the Holder of the Company’s nondeductible, noncapital
expenditures, and (4) allocations to the Holder of Losses (or item thereof),
including loss and deduction as computed for book purposes in accordance with
Regulations Section 1.704-1(b)(2)(iv)(g) but excluding nondeductible, noncapital
expenditures and loss and deduction separately computed for tax purposes as
described in Regulations Section 1.704-1(b)(4)(i).  A Holder’s Capital Account
in all events shall be adjusted in accordance with the additional rules set
forth in Regulations Section 1.704-1(b)(2)(iv).  In the event a Holder transfers
all or any portion of his interest in the Company, the transferee shall succeed
to the individual Capital Account balance of the transferor to the extent such
individual Capital Account balance relates to the transferred interest.
 
5.8           Adjustment for Distributions in Kind.  Any asset of the Company
distributed to the Holders in kind shall be valued according to its fair market
value.  An item of Income or Loss shall be computed as if such asset had been
sold at its fair market value, such hypothetical item shall be allocated as
provided in Section 6.1, and each Holder’s Capital Account shall be credited or
charged, as the case may be, with the Holder’s share of such hypothetical item
prior to any such distribution of assets.
 
5.9           Interest.  No Capital Contribution or Capital Account balance
shall bear interest.
 
5.10         Deficit Capital Account.  No Holder shall be obligated to restore a
Capital Account having a balance of less than zero.
 
5.11         Return of Capital.  Except as otherwise provided in this Operating
Agreement, no Holder shall have any right to withdraw or make a demand for
Distribution or withdrawal or return of any Capital Contribution or Capital
Account balance.
 
5.12         Adjustments to Capital Accounts.  Upon (i) a contribution of cash
or Assets (which shall be valued at its fair market value) to the Company by a
new or existing Holder for a Membership or Economic Interest, (ii) a
distribution by the Company to a retiring or continuing Holder for a Membership
or Economic Interest, or (iii) the issuance of a profits interest in exchange
for services, the Company shall increase or decrease the Capital Accounts of the
Holders to reflect a revaluation of Company Assets to fair market value on the
books of the Company, in accordance with the provisions of Regulations Section
1.704-1(b)(2)(iv)(f), to the extent that such adjustment is necessary to reflect
the relative equal economic interests of the Members.

 
19

--------------------------------------------------------------------------------

 

ARTICLE VI

 
INCOME AND LOSSES
 
6.1           Allocations.  Except as otherwise provided in this ARTICLE VI,
Income and Losses, and each item thereof, of the Company shall be allocated to
the Holders in proportion to their Percentage Interests.
 
6.2           Qualified Income Offset.  A Holder whose Capital Account is
unexpectedly reduced on account of an adjustment described in Section
1.704-1(b)(2)(ii)(d)(4) of the Regulations, an allocation described in Section
1.704-1(b)(2)(ii)(d)(5) of the Regulations, or a distribution described in
Section 1.704-1(b)(2)(ii)(d)(6) of the Regulations, shall be allocated that
Holder’s pro rata portion of each item of Company income, including gross
income, and gain in an amount and manner sufficient to eliminate such deficit
balance as quickly as possible.
 
6.3           Minimum Gain Chargeback.  Notwithstanding any other provision
herein, if there is a net decrease in Company Minimum Gain during any taxable
year, items of Company income and gain shall be allocated in accordance with the
provisions of Regulations Section 1.704-2(f).  This provision is intended to
comply with Regulations Section 1.704-2(e)(3).
 
6.4           Contributed Assets and Revaluations.  In accordance with IRC
Section 704(c), income, gain, loss and deduction with respect to Assets
contributed to the Company by a Holder shall be allocated solely for tax
purposes among the Holders so as to take account of any variation between the
adjusted basis of the Assets to the Company and its fair market value on the
date of the Contribution.  Further, if the book value of any Company asset is
adjusted as described in Regulations Section 1.704-1(b)(2)(iv)(f), subsequent
allocations for tax purposes of income, gain, loss and deduction with respect to
such asset shall take into account any variation between its adjusted tax basis
and its adjusted book value.  In either case, the JV Board or the Manager shall
determine such allocations using a method that qualifies as reasonable within
the meaning of Regulations Section 1.704-3.  No Holder’s Capital Account shall
be adjusted for allocations made under this Section.
 
6.5           Timing.  All allocations of Income or Losses shall be made to the
Persons shown on the records of the Company to have been Holders as of the end
of business on the last day of the Company’s taxable year for which the
allocation is made.  Notwithstanding the foregoing, upon the transfer of an
Economic Interest or the admission of an Additional Member during a taxable year
of the Company, the Income or Losses shall be allocated between the former
Holder and the successor, or to the Additional Member, as the case may be,
according to the number of days during such year each was a Holder.

 
20

--------------------------------------------------------------------------------

 

ARTICLE VII

 
DISTRIBUTIONS
 
7.1           Operating Distributions.  The JV Board from time to time may
determine, in its reasonable judgment, that: (i) there is an excess of cash on
hand beyond the Company’s current and anticipated requirements, including,
without limitation, cash flow and reserve requirements, and (ii) a distribution
of such excess cash on hand, if any, is permissible under Section 18-607 of the
Act.  In that event, the JV Board may, in its sole and absolute discretion, make
a distribution of all or a part of such excess (an “Operating Distribution”) to
the Holders, provided that no such Distribution shall be declared and paid
unless, after such Distribution, the Assets of the Company will exceed all
liabilities of the Company.  Such Distributions may be made in cash or Assets or
partly in both, as determined in the sole and absolute discretion of the JV
Board.
 
7.2           Distribution Methodology.  Except as provided in Sections 7.3, 7.4
or 7.5 below, Distributions shall be allocated to Holders in proportion to their
Percentage Interests.
 
7.3           Liquidating Distributions.  Subject to Section 11.2, upon the
dissolution of the Company, liquidating distributions in all cases shall be made
in accordance with the positive Capital Account balances of the Holders, as
determined after taking into account all Capital Account adjustments for the
Company’s taxable year during which such dissolution occurs (other than those
made pursuant to this section), by the end of such taxable year or, if later,
within ninety (90) days after the date of such dissolution.
 
7.4           Distribution to QuantRx.  On the Effective Date, the Company shall
make a cash Distribution to QuantRx in the amount of $2,000,000 (the “QuantRx
Distribution”) and the Capital Account of QuantRx shall be decreased to reflect
the QuantRx Distribution.
 
7.5           Distributions to NuRx.
 
 7.5.1        Prior to the Company’s achievement of the First Milestone, upon
written notice by NuRx specifying the amount of the Distribution, the Company
shall be required to make a cash Distribution to NuRx as soon as practicable of
up to $1,000,000 and the Capital Account of NuRx shall be decreased to reflect
the Distribution (the “First Milestone Distribution”).
 
 7.5.2        Prior to the Company’s achievement of the Second Milestone, upon
written notice by NuRx specifying the amount of the Distribution, the Company
shall be required to make a cash Distribution to NuRx as soon as practicable of
up to $500,000 and the Capital Account of NuRx shall be decreased to reflect the
Distribution (the “Second Milestone Distribution,” and along with the First
Milestone Distribution, the “NuRx Distributions”).
 
 7.5.3        In the event the Company achieves the First Milestone and NuRx has
received the First Milestone Distribution, NuRx must repay the First Milestone
Distribution within thirty (30) days of the Company’s achievement of the First
Milestone, and in the event the Company achieves the Second Milestone and NuRx
has received the Second Milestone Distribution, NuRx must repay the Second
Milestone Distribution within thirty (30) days of the Company’s achievement of
the Second Milestone (each such thirty (30) day period, a “NuRx Repayment
Period”).
 
 7.5.4        Notwithstanding Section 7.5.1 and 7.5.2, if a NuRx Change of
Control occurs after the date hereof, the First Milestone Distribution and the
Second Milestone Distribution shall each be subject to the approval by QuantRx
(which shall not be unreasonably withheld).

 
21

--------------------------------------------------------------------------------

 

ARTICLE VIII

 
OBLIGATIONS RESPECTING ACTIVITIES IN THE FIELD
 
8.1           Company Exclusive Vehicle to Exploit Field.  Subject to the terms
and conditions of this Operating Agreement, during the term of this Operating
Agreement, each of the Members agrees to engage in activities in the Field
exclusively through the Company, and to refrain from engaging in any such
activities directly or through an Affiliate independently of the Company, except
to the extent specifically permitted in this ARTICLE VIII.
 
8.2           New Products.  If one Member submits to the JV Board a written
proposal, together with detailed budgets and timetables, for the development of
a product in the Field by the Company other than those products agreed to by the
JV Board in writing to be developed in the ordinary course of business of the
Company, which proposal is specifically identified as a proposal under this
Section 8.2, the JV Board shall evaluate such proposal and within 60 days after
the proposal was submitted, shall respond in writing, stating that:
 
 (i)           the Company will proceed with the funding for and development of
such proposed product consistent with approved detailed budgets and timetables
for development;
 
 (ii)          the Company will not develop such proposed product; or
 
 (iii)         the Company will perform a feasibility study, to be completed no
later than 180 days after the proposal was first submitted.
 
For the purposes of this Section 8.2, a proposal for development of a product
may include, for example, a proposal for licensing a product or underlying
technology from a third party, acquiring a third party owning such product or
technology or a similar business opportunity.  If the Company chooses to perform
a feasibility study, the JV Board shall notify the proposing Member in writing,
no later than the last day of the feasibility study period, whether or not the
Company shall proceed with the funding for and development of such proposed
product.  If the Company chooses not to proceed with funding or development,
then the Member that submitted the rejected product shall have the right to
develop, directly or indirectly through any of its Affiliates, such product
independently of the Company, and the other Member and the Company shall have no
rights in such product; provided, however, that such Member and its Affiliates
shall not have the right to pursue such product independently if:
 
 (i)           such Member or any of the JV Board Members appointed by such
Member has voted against funding for or development of such proposed product;
 
 (ii)          such Member does not fund at least one third of the total costs
of development of the proposed product with its own funds (as opposed to
government or third party funds); or
 
 (iii)         the proposed product is directly competitive with a product
already under development or being marketed by the Company.

 
22

--------------------------------------------------------------------------------

 

8.3           Discontinued Products.  If any member of the JV Board appointed by
one Member shall have voted against continuing funding for or development of a
product under development by the Company, but all of the JV Board Members
appointed by the other Member voted in favor of continuing funding for and
development of such product, then the Member whose appointed JV Board Members
voted in favor of continuing the product shall have the right to continue
development, directly or indirectly through any of its Affiliates, of such
product independently of the Company; provided, however that in recognition of
the value that may have been contributed to such product by the Company and
provided that the dollar value of the funding for the product in question by the
Member whose members voted against continuance of funding or development shall
not have been less than $500,000, the Member completing such product shall make
payments to the other Member equal to 5% of the Net Sales of such product and
all modifications or other versions of such product by the completing Member and
its Affiliates, licensees, and sublicensees, for fifteen years from the
introduction of such product.  Such payments shall be made within 60 days after
the end of each calendar quarter with respect to sales made-or other amounts
received during such quarter.  Each payment shall be accompanied by a report
setting forth in detail the Net Sales on which payments are made.  The Members
will have reasonable audit rights with respect to such reports and payments.
 
Notwithstanding anything to the contrary in this Section, if a Member intends to
complete a product independently of the Company under this Section 8.3, such
Member shall first notify the other Member in writing of such intention, and the
Member receiving such notice may, within 30 days after such notice, reverse the
vote of its representatives by written notice to the Member sending the first
notice, whereupon the Company shall diligently proceed with the funding for and
development of such product pursuant to this Operating Agreement and the Related
Agreements and the Member intending to complete such product independently shall
not be permitted to do so unless such development is subsequently again
discontinued pursuant to this Section, in which case the provisions of this
Section shall again be applicable.
 
ARTICLE IX

 
MEMBER’S RELATIONSHIP WITH THE COMPANY
 
9.1           Services.  The Members shall have executed the Development and
Services Agreement with the Company under which:
 
 (i)          QuantRx will provide all services, supplies, equipment and
facilities needed by the Company, such as accounting, administration,
management, research and development, clinical trials management, marketing,
procurement, inventory control, warehousing, office space, insurance,
administrations and communications services;
 
 (ii)         QuantRx will be responsible for arranging and implementing
manufacturing capabilities for the Lateral Flow Products, and for maintaining
necessary capacity for such manufacturing; and
 
 (iii)        QuantRx will be responsible for planning and conducting any
necessary clinical studies, and obtaining in the Company's name any governmental
regulatory approvals, which may be needed for manufacturing, marketing and
selling the Lateral Flow Products and the Company will bear all costs incurred
for those matters.  All regulatory approvals for the Lateral Products will be
transferred by QuantRx and held in the name of the Company.
 
 
23

--------------------------------------------------------------------------------

 

Any material breach of the Development and Services Agreement by the Members
shall constitute a material breach of this Operating Agreement.
 
9.2            Contribution Agreement.  The Members shall have executed the
Contribution Agreement.  Any material breach of the Contribution Agreement by
the Members shall constitute a material breach of this Operating Agreement.
 
9.3            Ownership of Proprietary Rights and Related Assets.  The parties
agree that all Lateral Flow Intellectual Property and all Assets related to the
Lateral Flow Intellectual Property developed during the existence of the
Company, the development of which was or is funded by the Company, shall be
owned by the Company.  Any further disposition, including, but not limited to,
the licensing, patenting, sale, enforcement and defense of any Lateral Flow
Intellectual Property shall be in accordance with this Operating
Agreement.  Notwithstanding the foregoing, QuantRx will be responsible for the
filing, prosecuting and maintaining all of the Lateral Flow Intellectual
Property on behalf of the Company and in the Company's name.
 
ARTICLE X

 
TERM, DISSOLUTION
 
10.1         Term; Termination by Agreement.  This Agreement shall become
effective as of the date hereof and shall continue in effect for a period of ten
years unless earlier terminated or dissolved in accordance with Section 10.2 or
10.3.  The Agreement shall continue for an unlimited number of additional five
year periods immediately following the said ten-year term unless either Member
gives the other notice (such notice to be given at least two years before the
end of the ten-year term or any five year renewal term) of its intent not to
renew for such five-year period, in which event this Operating Agreement will
terminate at the end of the original ten-year term or five year renewal term, as
the case may be.  The transfer by a Member of its interest in the Company on the
terms permitted by this Operating Agreement, or on terms specifically agreed to
by the Members, shall not be deemed to be a dissolution of the Company.
 
10.2         Termination by Election of a Member.  This Agreement may be
terminated upon written notice:
 
 (i)           by the non-breaching  Member upon the material breach of this
Operating Agreement or any of the Related Agreements by the other Member if such
breach is not cured within 60 days after written notice from the non-breaching
Member; provided, however, that termination of this Operating Agreement is not
intended to be the sole remedy of either Member in the event of a breach of this
Operating Agreement by the other Member, and the other Member shall be entitled,
in addition, to all remedies available at law or in equity; or
 
 (ii)           by a Member, effective immediately and without any requirement
of notice, in the event that the other Member becomes insolvent, files a
petition in bankruptcy, files a petition seeking any reorganization,
arrangement, composition, or similar relief under any federal, state or
provincial law, regarding insolvency or relief for debtors, or makes an
assignment for the benefit of creditors or similar undertaking or if a receiver,
trustee, or similar officer is appointed for the business or property of the
other Member or if a petition in bankruptcy is filed against the other Member
and not dismissed within 60 days of being filed.

 
24

--------------------------------------------------------------------------------

 

10.3         Survival of Provisions.  Notwithstanding any expiration or
termination of this Operating Agreement, the provisions of Sections 7.3, 10, 11
and 15.4 shall remain in effect in accordance with their terms for an indefinite
period reasonably necessary for their performance.
 
ARTICLE XI

 
WINDING UP; DISTRIBUTION OF ASSETS
 
Upon an expiration or termination of this Operating Agreement for any reason,
the affairs of the Company shall be wound up and dissolved and the Assets of the
Company applied as provided in this ARTICLE XI.
 
11.1         Completion of Products.  The Members shall fund, in accordance with
their obligations under this Operating Agreement, as of the date of a notice of
termination under Sections 10.2 or 10.3, continuing development work for a
period of one year after the date of the notice of termination at a level
required to complete the development of those products then under development
that can reasonably be completed within one year after such date in accordance
with the Company’s most recent pre-termination work plans and Budget, the
Members will mutually determine a list of those products under development which
will be completed during such period (the “Completion List”). If the Members are
unable to agree on a Completion List within 30 days after the notice of
termination, then the Completion List shall be determined on the following
basis:  The products under development shall be ranked in the order of their
completion status, with products requiring the least amount of work and related
funding for completion (according to the Company’s most recent pre-termination
work plans for such products) ranked first and those requiring the in most work
and relating funding for completion ranked last.  The Completion List shall
consist of all those products requiring the least amount of work for completion
that can be completed within the funding level set forth above.  Additional
products shall be added to such list, in the same order of priority, if the
products originally included therein are actually completed prior to exhausting
all of the research and development funding to be provided for such completion
period.  The Members shall exert their reasonable best efforts to cause the
completion of development of all products included on such Completion List
within one year of the date of notice of termination, and during such year shall
wind down all of the operations of the Company with respect to unfinished
products not on the Completion List.  Notwithstanding anything contained herein
or in the Related Agreements to the contrary, the provisions of this Operating
Agreement and the Related Agreements shall continue in full force and effect to
the extent necessary to the continued development, manufacture, and sale of
products on the Completion List as provided in this Section 11.1.
 
11.2         Distribution of Assets.  Upon the expiration of the one-year
completion period provided in Section 11.1, the Assets of the Company, shall be
applied as follows:
 
 (i)           first to the payment of liabilities and discharge of obligations
of the Company to persons other than the Members;

 
25

--------------------------------------------------------------------------------

 

 (ii)           next to the payment of liabilities and discharge of any
obligations of the Company to the Members, and if the Company’s Assets are
insufficient, the Member to which the greatest amount is then owed shall be paid
until the Members are owed amounts in proportion to their Percentage Interests
and, thereafter, the Members shall be paid any remaining amounts in proportion
to their respective Percentage Interests;
 
 (iii)           next to the payment to each Member of an amount equal to its
respective sustaining Capital Contributions;
 
 (iv)           next to the payment to each Member of an amount equal to its
respective Capital Account balance, or if such Assets or proceeds are less than
the aggregate Capital Account balances, in proportion to their respective
Capital Account balances; and
 
 (v)           the remainder, if any, to the Members in accordance with their
respective Percentage Interests in the Company at the time of dissolution.
 
Notwithstanding the foregoing, upon the expiration of the one-year completion
period provided in Section 11.1 (the “Completion Date”), prior to the
distribution of Assets, QuantRx shall have a right of first refusal to purchase
the Lateral Flow Intellectual Property from the Company for the fair market
value on the Completion Date as determined by an independent appraiser.  The
Members shall select a mutually agreeable appraiser who shall, within 30 days
after his, her or its appointment, determine the appraised value of the Lateral
Flow Intellectual Property being purchased.  If the Members are unable to agree
on an appraiser within 30 days of the Completion Date, the appraised value of
the Lateral Flow Intellectual Property being purchased shall be determined by an
appraiser selected by the accountant or accountants then regularly employed by
the Company.  The appraised value of the Lateral Flow Intellectual Property
being purchased determined by the appraiser shall be conclusive and binding on
all parties.  The expenses for the appraisal shall be borne by QuantRx.
 
ARTICLE XII

 
ASSIGNMENT OF INTERESTS
 
12.1         Restrictions on Transfers.  No Membership Interest may be
Transferred by any Member without the prior written consent of the other
Members, except (a) to another Member (b) to or for the exclusive benefit of any
spouse, lineal descendant of the transferring Member, or any trust established
for the exclusive benefit of said spouse and/or lineal descendant; (c) to any
Affiliate of any Member; or (d) pursuant to Sections 12.2 through 12.7.
 
12.2         Notice of Proposed Transfer by a Member. Subject to Section 12.1,
before any Member may effect a Transfer of a Membership Interest (such Member, a
“Selling Member”), the Selling Member must give at the same time to the Company
and the other Members a written notice signed by the Selling Member (the
“Selling Member’s Notice”) stating (a) the Selling Member’s bona fide intention
to transfer such Membership Interest; (b) the Selling Member’s Percentage
Interest to be subject to the Transfer (the “Offered Interest”); (c) the name,
address and relationship, if any, to the Selling Member of each proposed
purchaser or other transferee; and (d) the bona fide cash price or, in
reasonable detail, other consideration, per share for which the Selling Member
proposes to transfer such Offered Interest (the “Offered Price”).  Upon the
request of the Company or another Member, the Selling Member will promptly
furnish such information to the Company and to the Members as may be reasonably
requested to establish that the offer and proposed transferee are bona fide.

 
26

--------------------------------------------------------------------------------

 

12.3         Right of First Refusal.
 
 12.3.1 Company and other Members’ Rights.  With respect to any Transfer by a
Selling Member, the Company and the other Members shall have the Right of First
Refusal to purchase all or any part of the Offered Interest, exercisable as set
forth in Subsections 12.3.2 and 12.3.3 hereof.
 
 12.3.2 Exercise of the Company’s Right of First Refusal.  The Company’s Right
of First Refusal may be exercised as follows:
 
12.3.2.1 The Company shall have the opportunity to purchase all or any part of
the Offered Interest.
 
12.3.2.2 If the Company desires to purchase all or any part of the Offered
Interest, the Company must, within the twenty (20) day period (the “Company
Refusal Period”) commencing on the date of the Selling Member’s Notice, give
written notice to the Selling Member of the Company’s election to purchase the
Offered Interest.  In the event that the Company elects not to purchase all of
the Offered Interest, the remaining Offered Interest may be purchased by the
other Members as set forth in Section 12.3.3 below.
 
12.3.2.3 Within fifteen (15) days after expiration of the Company Refusal
Period, the Company will give written notice (the “Company’s Expiration Notice”)
to the Selling Member and to the other Members specifying either (A) that all or
a portion of the Offered Interest was subscribed by the Company exercising its
Right of First Refusal or (B) that the Company waived its right to purchase some
or all of the Offered Interest.  Notwithstanding any failure by the Company to
deliver the Company’s Expiration Notice, a failure by the Company to exercise
its Right of First Refusal within the Company Refusal Period shall be deemed a
waiver of such right.
 
 12.3.3 Exercise of Members’ Right of First Refusal.  The other Members’ Right
of First Refusal may be exercised as follows:
 
12.3.3.1 In the event the Company does not purchase all of the Offered Interest,
each other Member shall have the opportunity to purchase its pro rata share of
the remaining Offered Interest.  For purposes of this Section 12.3, a Member’s
pro rata share shall be determined by dividing the Percentage Interest of a
Member by the aggregate Percentage Interest held by all other Members (excluding
the Selling Member).

 
27

--------------------------------------------------------------------------------

 

12.3.3.2 If any Member or its assignees desires to purchase its pro rata share
of the remaining Offered Interest, such Member must, within a ten (10) day
period (the “Member Refusal Period”) commencing on the date of the earlier of
(A) the Company’s Expiration Notice or (B) by the 35th day after the Selling
Member’s Notice, give written notice to the Selling Member and to the Company of
such Member’s election to purchase some or all of the Offered Interest.  In the
event that any Members elect not to purchase its pro rata share of the Offered
Interest, such Member shall, within five (5) days after expiration of the Member
Refusal Period, give written notice (“Member’s Expiration Notice”) to the
Selling Member that the Member is waiving its right to purchase the relevant
portion of such Offered Interest under this Section 12.3.3.  Any Offered
Interest that is not purchased by a Member may be purchased by the other Members
based on such other Members’ pro rata share, or as otherwise agreed between such
other Members.  Notwithstanding any failure by a Member to deliver a Member’s
Expiration Notice, a failure by a Member to exercise its Right of First Refusal
within the Member Refusal Period shall be deemed a waiver of such right.
 
 12.3.4 Purchase Price.  The purchase price for the Offered Interest to be
purchased by the Company or by a Member exercising its Right of First Refusal
under this Section 12.3 will be the Offered Price, but will be payable as set
forth in Section 12.3.5 hereof.  If the Offered Price includes consideration
other than cash, the cash equivalent value of the non-cash consideration will be
determined by the JV Board in good faith, which determination will be binding
upon the Company, the Members and the Selling Member.
 
 12.3.5 Payment.  Payment of the purchase price for the Offered Interest
purchased by the Company or by a Member exercising its Right of First Refusal
will be made by the 50th day after the Selling Member’s Notice.  Payment of the
purchase price will be made by the Company and/or exercising Member, as the case
may be (i) in cash or by wire transfer of immediately available funds, (ii) by
cancellation of all or a portion of any outstanding indebtedness of the Selling
Member to the Company or Member, as applicable, or (iii) by any combination of
the foregoing.
 
 12.3.6 Rights as a Member.  If the Company or the Members exercise their Rights
of First Refusal to purchase the Offered Interest, then, upon consummation of
such purchase, the Selling Member will have no further rights as a Member except
the right to receive payment for the Offered Interest from the Company or the
Members, as the case may be, in accordance with the terms of this Operating
Agreement, and the Selling Member will forthwith cause all certificate(s)
evidencing such Offered Interest to be surrendered to the Company for transfer
to the Company or to the Members.
 
12.4          Holder’s Right to Transfer.  If the Company or the Holders have
not elected to purchase all or part of the Offered Interest, then, subject to
the Right of Co-Sale set forth in Section 12.5 below, the Selling Member may
transfer that portion of the Offered Interest permitted which the Company and
the Members have elected not to purchase (the “Remaining Offered Interest”), to
any person named as a purchaser or other transferee in the Selling Member’s
Notice, at the Offered Price or at a higher price, provided that such transfer
(i) is consummated within ninety (90) days after the date of the Selling
Member’s Notice and (ii) is in accordance with all the terms of this Operating
Agreement and (iii) the transferee executes a counterpart copy of this Operating
Agreement and becomes bound thereby in the same manner as a Member.  If the
Remaining Offered Interest is not so transferred during such ninety (90) day
period, then the Selling Member may not transfer any of such Offered Interest
without complying again in full with the provisions of this Operating Agreement.

 
28

--------------------------------------------------------------------------------

 

12.5          Right of Co-Sale.
 
  12.5.1 Right of Co-Sale.  If the Company and the other Members have waived or
failed to timely exercise their Rights of First Refusal in Section 12.4 as to
all of the Offered Interest, each of the other Members may transfer to the
transferee proposed in the Selling Member’s Notice the Member’s Share of the
Remaining Offered Interest on the same terms and conditions set forth in the
Selling Member’s Notice (each such other Member electing to do so, a “Co-Selling
Member”), by giving written notice to the Selling Member either (A) within ten
(10) days after the date of the Selling Member’s Expiration Notice or (B) by the
60th day following the Selling Member’s Notice, specifying the Percentage
Interest that the Member desires to transfer to the transferee.
 
  12.5.2 Consummation of Co-Sale.  A Co-Selling Member may consummate the Right
of Co-Sale by delivering to the Selling Member at the closing of the transfer of
Offered Interest to such transferee one or more certificates, properly endorsed
for Transfer, representing such stock to be transferred by the Co-Selling
Member.  At the closing, such certificates or other instruments will be
transferred and delivered to the transferee set forth in the Selling Member’s
Notice in consummation of the transfer of the Offered Interest pursuant to the
terms and conditions specified in such notice, and the Selling Member will
remit, or will cause to be remitted, to the Co-Selling Member within seven (7)
days after such closing that portion of the proceeds of the Transfer to which
the Co-Selling Member is entitled by reason of the Co-Selling Member’s
participation in such transfer pursuant to the Right of Co-Sale.
 
12.6          Assignment of Interests.  An Economic Interest is assignable in
whole or in part without complying with the Right of First Refusal and Right of
Co-Sale set forth above.
 
12.7          No Dissolution upon Assignment.  An assignment of an Economic
Interest does not of itself dissolve the Company or, except as otherwise set
forth herein, entitle the Assignee to vote or participate in the management and
affairs of the Company or to become or exercise any rights of a Member.  An
assignment of an Economic Interest merely entitles the Assignee to receive, to
the extent assigned, the Income, Losses, Distributions and similar items to
which the Assignor would be entitled.
 
12.8          Information Regarding Assignee.  Upon the assignment of all or
part of an Economic Interest, the Assignor shall provide the JV Board or the
Manager of the Company responsible for maintaining the books and records with
the name and address of the Assignee, together with details of the interest
assigned.  The Assignor shall continue to be a Member and to have the power to
exercise any rights and powers of a Member, including the right to vote which,
in the case of a Member who has assigned his or her or its entire Economic
Interest in the Company, shall include the right to vote in proportion to the
Percentage Interest that the assigning Member would have, had the assignment not
been made.
 
12.9          No Release of Liability of Assignor.  The Assignor shall not be
released from liability as a Member solely as a result of the Assignment.  The
Assignor shall not be released from the Assignor’s liability to the Company
under Subchapter V (commencing with Section 18-501) and Subchapter VI
(commencing with Section 18-601) of the Act.

 
29

--------------------------------------------------------------------------------

 

12.10        Pledge of Membership Interest.  The pledge of, or granting of, a
security interest, lien, or other encumbrance in or against any or all of the
Membership Interest of a Member shall not cause the Member to cease to be a
Member or to grant to anyone else the power to exercise any rights or powers of
a Member.
 
12.11        Exercise of Rights upon Death or Incompetency.  If a Member who is
a natural person dies or is adjudged by a court of competent jurisdiction to be
incompetent to manage the Member’s person or Assets, the Member’s executor,
administrator, guardian, conservator, or other legal representative may exercise
all of the Member’s rights for the purpose of settling the Member’s estate or
administering the Member’s Assets, including any power the Member had under the
Certificate or this Operating Agreement to assign its Membership Interest.
 
12.12        Exercise of Rights upon Dissolution or Termination.  If a Member
which is an Organization is dissolved or terminated, the powers of that Member
may be exercised by its legal representative or successor.
 
ARTICLE XIII

 
DISSOLUTION AND WINDING UP
 
13.1          Dissolution.  The Company shall and may only be dissolved, and its
affairs wound up, upon the first to occur of the following events (which, unless
the Members agree to continue the business, shall constitute Dissolution
Events):
 
   13.1.1 the sale of all or substantially all of the Assets of the Company;
 
   13.1.2 the vote of the Members; or
 
   13.1.3 the entry of a decree of judicial dissolution pursuant to the Act.
 
13.2          Effect of Dissolution.  Upon dissolution, the Company shall be
dissolved and wound up in accordance with the Act, and the Company Assets shall
be distributed in accordance with Section 11.2.
 
ARTICLE XIV

 
TAX AND ACCOUNTING MATTERS
 
14.1          Characterization as a Partnership.  The Members intend that the
Company be classified as a partnership for federal and state income tax
purposes.  Accordingly, this Operating Agreement is written and shall be
construed in a manner consistent with such intent.
 
14.2          No Partnership Intended for Nontax Purposes.  The Members have
formed the Company under the Act, and expressly do not intend hereby to form a
partnership under either the Delaware Uniform Partnership Law or the Delaware
Revised Uniform Limited Partnership Act.  The Members do not intend to be
partners one to another, or partners as to any third party.  To the extent any
Member, by word or action, represents to another person that any other Member is
a partner or that the Company is a partnership, the Member making such wrongful
representation shall be liable to any other Member who incurs personal liability
by reason of such wrongful representation.

 
30

--------------------------------------------------------------------------------

 

14.3          Fiscal Year.  The fiscal year of the Company shall end on the last
day of December of each year.  The JV Board or the Manager may at any time
change the fiscal and taxable year of the Company, subject to any applicable
limitation of law or regulation.
 
14.4          Accounting Method.  The JV Board or Manager shall select the
method of accounting by which the Company books of account shall be maintained
and its income, gains, losses, deductions and credits shall be reported, for
both financial and tax accounting purposes.  The JV Board or Manager may at any
time change the financial and tax accounting method of the Company, subject to
any applicable limitation of law or regulation.
 
14.5          Financial Statements.  Within 30 days after the end of each fiscal
quarter (other than the last quarter of any fiscal year) of the Company, the
Company shall cause to be delivered to each Member a report containing an
unaudited balance sheet and statement of income and expenses of the Company,
prepared in accordance with generally accepted accounting principles
consistently applied (but not including all of the footnotes required by
generally accepted accounting principles).  Within 60 days after the end of each
fiscal year, the Company shall cause to be furnished to each Member:
 
   (i)            the audited financial statements of the Company for such year,
prepared in accordance with generally accepted accounting principles
consistently applied, and certified by a recognized accounting firm as may be
designated by the JV Board or the Manager; and
 
   (ii)           all information concerning the Company necessary for the
preparation of the Member’s income tax returns.
 
14.6          Tax Information.  As soon as reasonably practicable after the end
of the Company fiscal year, the JV Board or Manager shall cause each Holder to
be furnished with a Schedule K-1 for such year and any other schedule or
statement required by federal income tax law.
 
14.7          Basis Adjustment.  In the case of a Distribution of Company Assets
or a transfer of a Membership Interest, the JV Board or Manager may cause the
Company to file an election under IRC Section 754 to adjust the basis of the
Company Assets.  As a result of this election, the JV Board or Manager shall
have the right to require, as a condition to the granting of consent to any
transfer, the reimbursement of expenditures made by the Company for any legal
and accounting fees incurred to make any such basis adjustment.  The JV Board or
Manager shall have the right, in its sole and absolute discretion, to decline to
make such an election; and further, the failure to make any election under the
IRC in connection with any particular transfer of an interest in the Company
shall not affect the right of the JV Board or Manager to make, or refuse to
make, such an election with respect to any subsequent transfer of an interest in
the Company.
 
14.8          Other Elections.  The Company shall have the right, in the sole
and absolute discretion of the JV Board or Manager, to make any other elections
or determinations required or permitted for federal or state income tax or other
tax purposes.  The JV Board or Manager may rely upon the advice of the Company’s
accountants or tax attorneys with respect to the making of any such election.

 
31

--------------------------------------------------------------------------------

 

14.9          Taxes of Taxing Jurisdictions.  To the extent that the laws of any
Taxing Jurisdiction requires, each Holder requested to do so by the JV Board or
Manager will submit an agreement indicating that the Holder will make timely
income tax payments to the Taxing Jurisdiction and that the Holder accepts
personal jurisdiction of the Taxing Jurisdiction with regard to the collection
of income taxes attributable to the Holder’s income, and interest, and penalties
assessed on such income.  If the Holder fails to provide such agreement, the
Company may withhold and pay over to such Taxing Jurisdiction the amount of tax,
penalty and interest determined under the laws of the Taxing Jurisdiction with
respect to such income.  Any such payments with respect to the income of a
Holder shall be treated as a distribution to such Holder for purposes of ARTICLE
XI.  The Company may, where permitted by the rules of any Taxing Jurisdiction,
file a composite, combined or aggregate tax return reflecting the income of the
Company and pay the tax, interest and penalties of some or all of the Holders on
such income to the Taxing Jurisdiction, in which case the Company shall inform
the Holders of the amount of such tax, interest and penalties so paid.
 
14.10        Tax Matters Partner.  The JV Board or Manager shall designate NuRx
as the tax matters partner of the Company pursuant to IRC Section
6231(a)(7).  Any Member designated as tax matters partner shall take such action
as may be necessary to cause each other Member to become a notice partner within
the meaning of IRC Section 6223.  Any Member who is designated tax matter
partner may not take any action contemplated by IRC Sections 6222 through 6232
without the consent of the JV Board or Manager.
 
ARTICLE XV

 
MISCELLANEOUS PROVISIONS
 
15.1          Amendment of Operating Agreement.  This Operating Agreement may be
modified upon the consent of the Members required pursuant to Section 3.5.  No
Member shall have any vested rights in this Operating Agreement which may not be
modified through an amendment to this Operating Agreement.
 
15.2          Entire Agreement.  The Operating Agreement represents the entire
agreement among all the Members and between the Members and the Company.
 
15.3          Interpretation.  To the extent any provision of this Operating
Agreement is prohibited or ineffective under the Act, this Operating Agreement
shall be considered amended to the smallest degree possible in order to make the
agreement effective under the Act.  In the event the Act is subsequently amended
or interpreted in such a way to make any provision of this Operating Agreement
that was formerly invalid valid, such provision shall be considered to be valid
from the effective date of such interpretation or amendment.

 
32

--------------------------------------------------------------------------------

 

15.4          Confidentiality.  Each Member agrees that it shall itself, and
shall cause its employees and agents to, use its best efforts to keep
confidential and to refrain from using this Operating Agreement or the Related
Agreements, all confidential and proprietary information owned or used by the
Company, and all such information disclosed or licensed to the Company, or
disclosed to such Member through the Company, so long as such Member is or
controls a Member in the Company and for a period of five years thereafter.  The
foregoing shall not apply to such information that (a) was known to the public
at the time of such disclosure, or subsequently becomes so known through no act
or omission of such Member, (b) is received by such Member from a third party
not under any obligation of confidentiality, or (c) is developed by such Member
independently of any disclosure hereunder (as demonstrated by clear and
convincing evidence).  Nothing contained in this Section shall be deemed to
supersede any express terms with respect to confidentiality contained in any
license agreement between the Company and any of the Members, or to prohibit any
disclosure pursuant to a sublicense or similar arrangement permitted by any such
license agreement, and nothing contained in this Section shall be deemed to
restrict the use of such confidential or proprietary information as necessary to
exercise the Members’ rights under this Operating Agreement or the Related
Agreements
 
15.5          Rights of Creditors and Third Parties under Operating
Agreement.  This Operating Agreement is entered into among the Company and the
Members for the exclusive benefit of the Company, its Members, and their
successors and assignees.  This Operating Agreement is expressly not intended
for the benefit of any creditor of the Company or any other Person.  Except and
only to the extent provided by applicable statute, no such creditor or third
party shall have any rights under this Operating Agreement or any agreement
between the Company and any Member with respect to any Capital Contribution or
otherwise.
 
15.6          Valuation of Non-Cash Consideration.  For purposes of this
Operating Agreement, the procedure for valuing any non-cash consideration shall
be as follows:  If the parties cannot otherwise agree, each party shall select a
qualified appraiser and the appraisers so selected shall jointly select an
appraiser, and the valuation of the appraiser so selected shall be binding on
all parties.  Such valuation shall be based on an arm’s length cash sale of the
assets.  If the non-cash consideration being valued is real property, the
selected appraiser shall be an MAI appraiser.
 
15.7          Counterpart Execution.  This Operating Agreement may be executed
in any number of identical counterparts, each of which shall be deemed to be an
original, and all of which together shall be deemed to be one and the same
instrument when each party has signed one (1) such counterpart.
 
15.8          Remedies.  The parties hereto recognize and agree that the breach
of any term, provision, or condition of this Operating Agreement may cause
irreparable damage, the amount of which is difficult to ascertain and that the
award of damages may not be adequate relief to the party aggrieved; the parties
therefore agree that, in addition to all other remedies available in the event
of a breach of any of the terms or conditions of this Operating Agreement, the
party aggrieved shall have the right, in addition to all other remedies
available in the event of a breach of this Operating Agreement, to injunctive or
other equitable relief (from any court or other body having appropriate
jurisdiction).

 
33

--------------------------------------------------------------------------------

 

15.9          Successors and Assigns.  Except as herein otherwise specifically
provided, this Operating Agreement shall be binding upon and inure to the
benefit of the parties and their legal representatives, heirs, administrators,
executors, successors and assigns.
 
15.10        Severability.  If any provision of this Operating Agreement, or the
application of such provision to any Person or circumstance, shall be held
invalid, the remainder of this Operating Agreement, or the application of such
provision to Persons or circumstances other than those to which it is held
invalid, shall not be affected thereby.
 
15.11        Delaware Law.  This Operating Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without regard to the principles governing conflicts of laws.
 
[Signature Page Follows]

 
34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Operating Agreement is entered into as of the Effective
Date.


NURX PHARMACEUTICALS, INC.


By:
/s/ Dr. Harin Padma-Nathan
 
Name: Dr. Harin Padma-Nathan
 
Title: President and CEO



QUANTRX BIOMEDICAL CORPORATION


By:
/s/ Walter Witoshkin
 
Name:  Walter Witoshkin
 
Title:  Chief Executive Officer


 
35

--------------------------------------------------------------------------------

 

EXHIBIT A


Member
 
Percentage Interest
           
NuRx Pharmaceuticals, Inc.
    50 %          
QuantRx Biomedical Corporation
    50 %                 100 %


 
A-1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



       
Page
             
ARTICLE I
 
DEFINITIONS
    1  
ARTICLE II
 
FORMATION
    9  
2.1       
 
Scope of Business of the Membership
    9  
2.2       
 
Powers
    9  
2.3       
 
Formation and Name
    9  
2.4       
 
Principal Place of Business
    9  
2.5       
 
Registered Office and Registered Agent
    9  
2.6       
 
Records to be Maintained
    9  
2.7       
 
Term
    9  
2.8       
 
Qualification in Other Jurisdictions
    9  
ARTICLE III
 
MEMBERS
    10  
3.1       
 
Admission of Additional Members
    10  
3.2       
 
Amendment of Member Listing
    10  
3.3       
 
Payment of Costs
    10  
3.4       
 
Limited Liability of Members
    10  
3.5       
 
Voting Rights
    10  
3.6       
 
Right of Inspection; Provision of Records to Members
    10  
3.7       
 
Representations and Warranties
    11  
ARTICLE IV
 
MANAGEMENT
    12  
4.1       
 
Action Only with Written Approval of Members
    12  
4.2       
 
JV Board and Management Authority
    13  
4.3       
 
Action by Written Consent
    15  
4.4       
 
Action Against Member
    15  
4.5       
 
Operational Management
    15  
4.6       
 
Indemnification and Liability Insurance
    15  
4.7       
 
Actions of the JV Board
    16  
4.8       
 
Authority of Members to Bind the Company
    16  
ARTICLE V
 
CAPITAL
    16  
5.1       
 
QuantRx Initial Contributions
    16  
5.2       
 
NuRx Initial Contributions
    16  
5.3       
 
Membership Interests
    17  


 
-i-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



       
Page
             
5.4       
 
Sustaining Contributions
    17  
5.5       
 
Related Agreements
    18  
5.6       
 
Additional Members
    18  
5.7       
 
Capital Accounts
    19  
5.8       
 
Adjustment for Distributions in Kind
    19  
5.9       
 
Interest
    19  
5.10       
 
Deficit Capital Account
    19  
5.11       
 
Return of Capital
    19  
5.12       
 
Adjustments to Capital Accounts
    19  
ARTICLE VI
 
INCOME AND LOSSES
    20  
6.1       
 
Allocations
    20  
6.2       
 
Qualified Income Offset
    20  
6.3       
 
Minimum Gain Chargeback
    20  
6.4       
 
Contributed Assets and Revaluations
    20  
6.5       
 
Timing
    20  
ARTICLE VII
 
DISTRIBUTIONS
    21  
7.1       
 
Operating Distributions
    21  
7.2       
 
Distribution Methodology
    21  
7.3       
 
Liquidating Distributions
    21  
7.4       
 
Distribution to QuantRx
    21  
7.5       
 
Distributions to NuRx
    21  
ARTICLE VIII
 
OBLIGATIONS RESPECTING ACTIVITIES IN THE FIELD
    22  
8.1       
 
Company Exclusive Vehicle to Exploit Field
    22  
8.2       
 
New Products
    22  
8.3       
 
Discontinued Products
    23  
ARTICLE IX
 
MEMBER’S RELATIONSHIP WITH THE COMPANY
    23  
9.1       
 
Services
    23  
9.2       
 
Contribution Agreement
    24  
9.3       
 
Ownership of Proprietary Rights and Related Assets
    24  
ARTICLE X
 
TERM, DISSOLUTION
    24  
10.1       
 
Term; Termination by Agreement
    24  

 
 
-ii-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



       
Page
             
10.2       
 
Termination by Election of a Member
    24  
10.3       
 
Survival of Provisions
    25  
ARTICLE XI
 
WINDING UP; DISTRIBUTION OF ASSETS
    25  
11.1       
 
Completion of Products
    25  
11.2       
 
Distribution of Assets
    25  
ARTICLE XII
 
ASSIGNMENT OF INTERESTS
    26  
12.1       
 
Restrictions on Transfers
    26  
12.2       
 
Notice of Proposed Transfer by a Member.
    26  
12.3       
 
Right of First Refusal
    27  
12.4       
 
Holder’s Right to Transfer
    28  
12.5       
 
Right of Co-Sale
    29  
12.6       
 
Assignment of Interests
    29  
12.7       
 
No Dissolution upon Assignment
    29  
12.8       
 
Information Regarding Assignee
    29  
12.9       
 
No Release of Liability of Assignor
    30  
12.10       
 
Pledge of Membership Interest
    30  
12.11       
 
Exercise of Rights upon Death or Incompetency
    30  
12.12       
 
Exercise of Rights upon Dissolution or Termination
    30  
ARTICLE XIII
 
DISSOLUTION AND WINDING UP
    30  
13.1       
 
Dissolution
    30  
13.2       
 
Effect of Dissolution
    30  
ARTICLE XIV
 
TAX AND ACCOUNTING MATTERS
    30  
14.1       
 
Characterization as a Partnership
    30  
14.2       
 
No Partnership Intended for Nontax Purposes
    31  
14.3       
 
Fiscal Year
    31  
14.4       
 
Accounting Method
    31  
14.5       
 
Financial Statements
    31  
14.6       
 
Tax Information
    31  
14.7       
 
Basis Adjustment
    31  
14.8       
 
Other Elections
    31  
14.9       
 
Taxes of Taxing Jurisdictions
    32  


 
-iii-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



       
Page
             
14.10       
 
Tax Matters Partner
    32  
ARTICLE XV
 
MISCELLANEOUS PROVISIONS
    32  
15.1       
 
Amendment of Operating Agreement
    32  
15.2       
 
Entire Agreement
    32  
15.3       
 
Interpretation
    32  
15.4       
 
Confidentiality
    33  
15.5       
 
Rights of Creditors and Third Parties under Operating Agreement
    33  
15.6       
 
Valuation of Non-Cash Consideration
    33  
15.7       
 
Counterpart Execution
    33  
15.8       
 
Remedies
    33  
15.9       
 
Successors and Assigns
    34  
15.10       
 
Severability
    34  
15.11       
 
Delaware Law
    34  

 
 
-iv-

--------------------------------------------------------------------------------

 